Citation Nr: 1300107	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-15 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a left 5th finger injury.


REPRESENTATION

Appellant (the Veteran) is represented by: New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from June 2000 to December 2000 and from May 2006 to June 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from May 2008 and August 2008 rating decisions of the RO in Philadelphia, Pennsylvania.

The Veteran did not report for a videoconference Board hearing that was scheduled to be conducted at the RO in November 2011.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has not since requested another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2012) (failure to appear for a scheduled hearing treated as withdrawal of request).  

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in San Diego, California, hence, that RO now has jurisdiction over the claims on appeal.

In January 2012, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  In addition to remanding the claims listed above, the Board also denied a claim for posttraumatic stress disorder (PTSD), on appeal at that time.  The Board's decision with respect to that claim is final.  See 38 C.F.R. § 20.1100 (2012).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran does not have a current hearing loss disability for VA purposes.  

3.  The Veteran does not have a current disorder of the left ankle.

4.  The Veteran does not have a current disorder of the left 5th finger.

5.  The Veteran was exposed to acoustic trauma in service.  

6.  Symptoms of tinnitus were chronic in service.  

7.  Symptoms of tinnitus were continuous after service.  

8.  The Veteran's tinnitus is related to service.  


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in service; an organic disease of the nervous system is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  A left ankle disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4.  A left 5th finger disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a June 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claims.  
The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service VA treatment records, and the Veteran's written assertions.  The service treatment records obtained through official channels appear to be incomplete.  The RO included certification dated in April 2008 that it had expended all efforts to obtain the complete records and that any further efforts would be futile.  The Veteran has submitted copies of service records in his possession.  On September 2008 correspondence, his representative referred to a June 28, 2006 audiology examination; however, the Veteran did not submit a copy of that report.  The record does contain a copy of a June 28, 2000 reference audiogram that is discussed below.  The record also contains a July 13, 2006 examination on which the Veteran's hearing was found to be normal.  In these circumstances, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In addition, the Veteran was afforded VA examinations in July 2007 to address his claims.  In the January 2012 remand, the Board found that these examinations were not adequate because a VA ENT report subsequent to the audiological examination indicated a possible worsening in the Veteran's hearing, and as VA outpatient reports subsequent to the examinations indicated a possible current disability with respect to the left ankle and left 5th finger.  The Board remanded those issues so that new VA examinations could be obtained.  The Veteran failed without good cause to report for the scheduled examinations.  

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination scheduled in conjunction with an original compensation claim, and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  For purposes of this section, the terms examination and reexamination include periods of hospital observation when required by VA.  38 C.F.R. § 3.655(a), (b) (2012).

Based on correspondence returned to VA by the Post Office, it would appear that the Veteran has moved without notifying VA of his new address.  The Veteran has not submitted a change of address form to VA and had not otherwise informed VA of his whereabouts.  The Board finds that the RO/AMC has undertaken appropriate action to fulfill its notice requirements by sending correspondence to the Veteran's last known address of record, as well as to prior addresses.  To the extent the appellant has changed addresses and phone numbers without informing VA, it is well established that it is the Veteran's responsibility to keep VA advised of his whereabouts in order to facilitate the conducting of a medical inquiry.  If he does not do so, 'there is no burden on the part of the VA to turn up heaven and earth to find him.'  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Because the notice of VA examination and the September 2012 SSOC were sent, according to procedure, to the Veteran's address of record at that time and a copy was sent to his authorized representative, and because the Veteran has not provided VA with a current valid mailing address, the Board finds that no further action is required by VA to fulfill its duty to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

As the Veteran has failed, without good cause, to report for a VA examination scheduled in conjunction with his original post-service claim for compensation, the Board will evaluate the claim based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  No further attempts to obtain a VA examination are necessary or warranted.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

Analysis of Service Connection for Hearing Loss and Tinnitus

The Veteran is seeking service connection for bilateral hearing loss.  As noted in the Board's January 2012 remand, VA acknowledges that the Veteran was exposed to loud sounds during his service, and acoustic trauma is demonstrated.  The Veteran reported to the July 2007 VA audiological examiner that he was exposed to gunfire while shooting M-16s, aircraft noise while stationed near the flight line, and helicopter noise when frequently transported.  The Veteran's DD Form 214 shows that his military occupational specialty was motor vehicle operator and that he is the recipient of a rifle marksman badge.  Additionally, an April 2007 service treatment record documented that during deployment to Iraq from September 2006 to April 2007, personnel were exposed, in pertinent part, to loud noises from multiple aircraft (A-10, F-18, prowler, helicopters, and C-130s).  Exposure to noise in service having been demonstrated, the issue here is solely one of the existence of hearing loss that is severe enough to constitute a disability for VA purposes.  

When examined at service entry in June 2000, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
0
0
LEFT
0
0
0
0
0

During service, there is no record of complaint or treatment for hearing loss or tinnitus.  When examined in July 2006, the Veteran reported that his hearing was normal.  There is no service separation examination of record.  

The Veteran was afforded a VA audiology examination in July 2007.  He explained to the VA examiner that he has to turn the television louder than others need it and frequently asks to have conversations repeated.  When he returned home from Iraq, he also noticed a "beeping" type sound in his ears which occurred three to four times per week, which subsided to just one time per week lasting for 5 to 10 minutes.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
5
LEFT
15
10
5
10
25

The pure tone average for the right ear was 9.  The pure tone average for the left ear was 13.  Speech recognition ability was 100 percent in each ear.  These readings demonstrate that the Veteran does not have a hearing loss disability for VA purposes.  

The examiner concluded the Veteran had normal bilateral hearing based on the audiometry results.  The examiner noted on that report that there was bilateral tinnitus that was recurrent the Veteran's tinnitus "appear[ed] to be residing and [was] of the type that is typically reported from those who have high frequency noise induced hearing loss.  It is less likely than not that this 'beeping' is related to noise exposure [the Veteran] suffered while in the military."  The Board interprets the examiner's use of the term "residing" as intended to be subsiding.  The term "residing" does not make sense in the context it is used.  Moreover, the examiner used the term "subsided" earlier in the report when he described the beeps originally occurring three to four times per week after which they had "subsided" to just one time per week.  Lee v. Brown, 10 Vet. App. 336 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  It appears that the examiner acknowledged the sounds reported by the Veteran but determined that they were resolving.  

The Veteran also underwent a July 2007 VA general medical examination, which revealed the Veteran's bilateral hearing as grossly normal; however, audiometry reported were not documented in this report.

Regarding hearing loss, VA regulations specifically define a hearing loss disability for purposes of VA compensation.  Based on the audiometric measurements in this case, the Board finds that the Veteran does not have a hearing loss disability for which service connection may be granted.  The Board acknowledges that the Veteran reported in an October 2008 nurse practitioner outpatient note that he had "significant hearing loss"; however, while the Veteran is competent to describe his symptoms, his description is not probative evidence regarding the actual audiometric readings required to demonstrate a hearing loss disability.  

Regarding tinnitus, while the July 2007 examiner opined that the Veteran's tinnitus was not related to service, the examiner diagnosed tinnitus and found that it was the type that was typically associated with noise exposure.  As noted above, in-service noise exposure is acknowledged.  The examiner also related the symptoms of tinnitus to symptoms reported by the Veteran in service.  It is unclear why the examiner opined that the two were not related.  While the examiner found that the symptoms were subsiding, he did not find that they had resolved entirely.  The diagnosis of tinnitus is determinative on that point.  The Board finds that the evidence for and against a relationship between tinnitus and noise exposure in service is in approximate balance.  Therefore, all reasonable doubt is resolved in the Veteran's favor, and the Board finds that service connection for tinnitus is warranted.  

As the criteria for service connection for hearing loss are not met, the Board finds that service connection for bilateral hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Analysis of Service Connection for Left Ankle and Left 5th Finger

A July 2006 service treatment record shows the Veteran's complaint of left ankle pain for a month after he stepped into a hole while playing soccer and twisted the ankle inward.  The Veteran reported he heard a "pop" when he twisted the ankle and fell sideways.  He was diagnosed with a left ankle sprain.  A July 2006 X-ray report reveals an ossific density inferior to the tip of the fibula, which appears to have internal lucency; suspect a fracture of the ossicle.  The service treatment records are silent as to any left 5th finger injury; however, complaints and treatment for the left 3rd finger were noted in a January 2002 record.  That record shows complaint of bruising and swelling ot the left 3rd digit.  On examination, there was marked swelling, positive capillary refill, decreased range of motion, and increased pain on manipulation.  The examiner assessed a rule-out fracture versus a possible sprain or hyper/hypo extension.  

Since separation from active duty, the Veteran reported at the July 2007 VA general medical and joints examinations that he injured his left ankle during training and injured his left 5th finger when he fell and hit the finger.  Following the examinations, the same VA examiner reported a small separated bony calcific density projecting near the lateral malleolus; however, this finding reportedly had no clinical significance.  The examiner also reported that injury to the Veteran's left hand was resolved with full use of the finger.  X-ray results and range of motion testing were normal for the left ankle and left 5th finger, and there were no objective findings of degenerative joint disease or any residual.  The examiner found no significant effects of these conditions on the Veteran's occupation or daily activities.  The left ankle was normal without swelling and with normal range of motion and normal X-rays.  Range of motion was painless on passive and active motion, and there was no additional limitation of motion or joint function from pain, fatigue, weakness, or lack of endurance following repetitive use or during flare ups.  The finger injury was found to have resolved with full range of motion, full use of the finger, and normal X-rays.  Passive and active motion of the finger was painless.  There was no additional limitation of motion or joint function due to pain, fatigue, weakness, or lack of endurance following repetitive use or during flare ups.  

Subsequently, VA outpatient treatment records noted the Veteran's plan to apply for service connection for a fractured/sprained ankle in July 2008, and documented review of the Veteran's musculoskeletal system which noted complaints of pain in the left ankle and left hand in October 2008. 

In sum, while the Veteran injured his left ankle and left 5th finger while in the service, there is no current residual disability regarding either injury.  While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As established by the CAVC, the definition comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

The Board acknowledges that there is competent evidence that the Veteran's left ankle and left 5th finger are painful; however, while pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  In this case, the July 2007 VA examination is persuasive evidence that the Veteran's pain has not resulted in a disability to either his left ankle or left 5th finger.  As such, the criteria for service connection for a left ankle disability and for a left 5th finger disability are not met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for a left ankle disorder is denied.

Service connection for a left 5th finger injury is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


